DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, claims 3 and 15-22, in the reply filed on July 7, 2022 is acknowledged.  Claims 1, 2, 4-11 and 14 are withdrawn from further consideration pursuant to 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 15-20 and 22 are rejected under 35 U.S.C. 103 as being obvious over Honda et al. (hereinafter “Honda 1”) (WO 2017/082258 A1, cited by Applicant; see English machine translation) in view of Honda et al. (hereinafter “Honda 2”) (WO 2017/082261 A1, cited by Applicant; see English machine translation).
The applied references have a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, they constitute prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 3, Honda 1 teaches a non-aqueous electrolyte battery separator including a porous substrate and an adhesive porous layer disposed on one or both sides of the porous substrate.  The adhesive porous layer contains a polyvinylidene fluoride resin A and a polyvinylidene fluoride resin B (see paragraph 19).  
The polyvinylidene fluoride resin A has a vinylidene fluoride monomer unit and a hexafluoropropylene monomer unit, and the proportion of the hexafluoropropylene monomer unit is greater than or equal to 1.5 mol% and less than or equal to 5 mol %.  The polyvinylidene fluoride resin A may be a binary copolymer having only vinylidene fluoride monomer units and hexafluoropropylene monomer units, and may be a multi-component copolymer having other monomer units (see paragraph 20).
The polyvinylidene fluoride resin B has a vinylidene fluoride monomer unit and a hexafluoropropylene monomer unit, and the proportion of the hexafluoropropylene monomer unit is greater than or equal to 5 mol % and less than or equal to 15 mol %. The polyvinylidene fluoride resin B may be a binary copolymer having only vinylidene fluoride monomer units and hexafluoropropylene monomer units, and may be a multi-component copolymer having other monomer units (see paragraph 21).
Honda 1 is silent as to a total acid value of the resin A and the resin B2 from 3.0 mg KOH/g to 20 mg KOH/g.
Honda 2 teaches a non-aqueous secondary battery separator including a porous substrate and an adhesive porous layer disposed on one or both sides of the porous substrate.  The porous adhesive layer contains a vinylidene fluoride (VDF) monomer unit and a hexafluoropropylene (HFP) monomer unit, and has an acid value of 3.0 mg KOH/g to 20 mg KOH/g (see paragraph 18).  ​The acid number of the VDF-HFP copolymer can be controlled, for example, by introducing carboxyl groups into the VDF-HFP copolymer (see paragraph 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have introduced carboxyl groups to the polyvinylidene fluoride resins of Honda 1 to obtain the acid value as taught by Honda 2 because Honda 2 teaches that acidic groups interact with the electrode active material to increase the adhesion between the adhesive porous layer and the adjacent electrode (see paragraph 23).  
Regarding claim 15, Honda 1 teaches that the adhesive porous layer may contain an inorganic filler for the purpose of improving the slipperiness and heat resistance of the separator (see paragraph 68).  The average particle size of the filler is preferably from 0.01 µm to 10 µm (see paragraph 70).
Regarding claim 16, Honda 1 teaches that the inorganic filler may comprise magnesium hydroxide or magnesia (see paragraph 72).
Regarding claim 17, Honda 1 teaches that the amount of coating of the adhesive porous layer is preferably from 0.75 g/m2 to 4.0 g/m2 (see paragraph 76).
Regarding claim 18, Honda 1 teaches that the porosity of the adhesive porous layer is preferably 45% to 75% (see paragraph 79).
Regarding claim 19, Honda 2 teaches that a carboxyl groups can be introduced to the VDF-HFP copolymer by using a monomer including a (meth)acrylic acid (formula (I)) as a polymerization component (see paragraph 51). 
Regarding claim 20, Honda 1 teaches that a content ratio of the polyvinylidene fluoride resin A to the polyvinylidene fluoride resin B is 20:80 to 80:20 (see paragraph 62).
Regarding claim 22, Honda 1 teaches that the non-aqueous secondary battery provides electromotive force by doping and de-doping lithium and comprises a positive electrode, a negative electrode and the separator previously described (see paragraph 104).

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Honda 1 and Honda 2 as applied to claims 3, 15-20 and 22 above, and further in view of Hoshiba et al. (hereinafter “Hoshiba”) (U.S. Pub. No. 2014/0030578A1, cited by Applicant).
Regarding claim 21, Honda 1 and Honda 2 do not explicitly teach a weight-average molecular weight between 700,000 and 3,000,000.
Hoshiba teaches a separator 20 including a porous substrate 20c and an adherence porous layer 20a formed on at least one side thereof (see paragraph 37).  The adherence porous layer 20a may include a first fluorovinylidene-hexafluoropropylene (VDF-HFP) copolymer, a second fluorovinylidene-hexafluoropropylene (VDF-HFP) copolymer, and filler particles 20b (see paragraph 39).  The first VDF-HFP copolymer may have a weight average molecular weight of about 1,000,000 or greater, from about 1,000,000 to about 3,000,000, or from about 1,500,000 to about 2,500,000. When the first VDF-HFP copolymer has a weight average molecular weight within this range, a viscosity of a coating solution may maintain a suitable ratio of solid, and thus smoothness of the adherence porous layer surface may be improved, and the ease with which a separator may be produced is improved (see paragraph 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a VDF-HFP copolymer having a molecular weight of about 1,000,000 to about 3,000,000 in the porous adhesive layer of Honda 1 and Honda 2 as taught by Hoshiba in order maintain a suitable ratio of solid, and thus smoothness of the adherence porous layer surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727